Dear Senator Hainkel  Representative Flavin:
You have asked for our opinion regarding whether the Fee Commission of the Associated Branch of Pilots of the Port of Lake Charles (Fee Commission) is considered a state board, department or agency of the State. Specifically, your concern appears to be whether the Fee Commission is subject to Article VII, § 2.1
of the Louisiana Constitution (1974), which reads:
      (A) Any new fee or civil fine or increase in an existing fee or civil fine imposed or assessed by the state or any board, department, or agency of the state shall require the enactment of a law by a two-thirds vote of the elected members of each house of the legislature.
      (B) The provisions of this Section shall not apply to any department which is constitutionally created and headed by an officer who is elected by majority vote of the electorate of the state.
The Pilotage Fee Commissions were created by the State Legislature via LSA-R.S. 34:1121, each to separately exist relative to each pilot association established under state law. LSA-R.S. 34:1121(A). Each Fee Commission is composed of eight members and eight alternates, all appointed by the governor. LSA-R.S. 34:1121(B). Additionally, any dispute within the Fee Commission that is not resolved internally shall be decided by the Louisiana Public Service Commission. LSA-R.S. 34:1121(C) and34:1122(D).
Because of these attributes, it is the opinion of this office that the Fee Commission is a state agency. However, the charge imposed by a Fee Commission is not a fee or civil fine imposed by the state or any entity thereof. It is a charge for service fixed by the Fee Commission but paid between private entities (i.e., the shipping companies and the pilots regulated by the state) and, as such, those charges are not subject to the provisions of Article VII, § 2.1 of the Louisiana Constitution (1974).
I trust this answers your concerns. Please contact this office if you require further assistance.
Yours very truly,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General